HARRIS, Judge.
Bruce Carroll’s petition for a writ of error coram nobis was denied without a hearing by the trial court.
The state concedes, and, from aught that appears in the record, we must agree, that the trial court erred in refusing to hold an evidentiary hearing on appellant’s claim of ineffective assistance of counsel. The other issues raised in appellant’s petition are without merit.
The trial court’s denial of appellant’s petition is, hereby, set aside and the trial court is directed to conduct an evidentiary hearing to determine the merits of appellant’s claim of ineffective assistance of counsel. At this hearing the appellant must be present and represented by counsel. See, Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981).
REMANDED WITH DIRECTIONS.
All the Judges concur.